Citation Nr: 9903448	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-00 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's pension benefits.


REPRESENTATION

Appellee represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from November 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 letter determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.

This case was transferred from the St. Petersburg, Florida RO 
to the Oakland, California RO in December 1996.

This case was remanded by the Board in October 1997 for 
further development including compliance with the procedures 
applicable to contested claims.  Said development having been 
completed and all due process concerns having been remedied, 
the case is properly before the Board for adjudication.


FINDINGS OF FACT

1. The veteran and the appellant were married in the State of 
Nevada in December 1985.

2. The State of California issued a judgment of dissolution 
effective October 13, 1993, dissolving the marriage between 
the veteran and the appellant.

3. A claim for apportionment of the veteran's compensation 
benefits was received from the appellant on July 31, 1995.

4.  No common law marriage existed between the appellant and 
the veteran.

5.  The appellant is not a spouse of the veteran.


CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
compensation benefits have not been met.  38 U.S.C.A. § 5307 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.450, 3.451, 3.452 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent facts

The veteran was found to be permanently and totally disabled 
pursuant to a May 1975 rating determination by the RO in Los 
Angeles, California.

The veteran and the appellant were married on December 25, 
1985 in Las Vegas, Nevada.  The appellant was served with a 
summons and the veteran's petition for divorce in December 
1992.  A judgment of dissolution, effective October 13, 1993, 
was entered in Superior Court, Los Angeles, California.  The 
judgment provided that veterans benefits were confirmed as 
the separate property of the veteran. 

In July 1995, the appellant filed a claim for apportionment 
of the veteran's VA benefits, stating that the veteran left 
her without funds.

In her notice of disagreement, dated in October 1995, the 
appellant alleged that the veteran "presented me as his 
spouse in August 1994 at the Vet Center, Pensacola, 
Florida."  She also stated that she was unaware of a divorce 
between her and the veteran.  In November 1995, the appellant 
submitted affidavits from six individuals who stated that the 
veteran represented himself as the appellant's spouse.  
Several of the affiants specified that the veteran's 
representations occurred in the summer of 1994.  The 
appellant also submitted a document entitled "HRS Request 
for Assistance" which was date stamped in September 1994 and 
apparently signed by the veteran.  Information contained on 
the form reflects that the veteran represented himself as 
being married to the appellant.  

The appellant's January 1995 substantive appeal specified 
that she was seeking apportionment of the veteran's benefits 
from December 22, 1985 through October 13, 1993.

The veteran-appellee in this case has voiced objection to 
apportionment, but he has not advanced specific arguments 
pertaining to the points raised by the appellant.

Relevant law and regulations

The law provides that all or any part of a veteran's pension 
benefits may be apportioned on behalf of his spouse.  38 
U.S.C.A. § 5307(a); 38 C.F.R. §§ 3.450, 3.451, 3.452.  A 
"spouse" of the veteran means a person of the opposite sex 
who is a wife or husband.  38 U.S.C.A. § 101(31); 38 C.F.R. § 
3.50(c).

Analysis

The determination as to whether a claimant is a veteran's 
spouse is a question of fact which must be determined by the 
Board.  In so determining, the Board must address whether, 
under appropriate state law, a divorce decree terminated a 
marriage.  Sanders v. Brown, 6 Vet. App. 17, 19 (1993).

Under California Civil Code Section 4515(a) which was in 
effect in 1993, a judgment of dissolution of marriage shall 
specify the date on which the judgment becomes finally 
effective for the purpose of terminating the marriage 
relationship of the parties. If an appeal is taken from the 
judgment, the dissolution of marriage shall not become final 
until the appeal has been concluded. After a notice of entry 
of judgment of dissolution of marriage is filed, no further 
action is required by the parties to make the dissolution of 
marriage final.

In this case, the October 13, 1993 judgment of dissolution 
specified as follows:  "Judgment of dissolution be entered.  
Marital status is terminated and the parties are restored to 
the status of unmarried persons on the following date 
(specify): Oct 13 1993."  The judgment of dissolution was 
filed on October 13, 1993; the record does not indicate that 
an appeal was taken. 

Based on the above, the Board concludes that the marriage 
between the appellant and the veteran was terminated in 
conformity with California law on October 13, 1993 and that 
the appellant and the veteran were restored to the status of 
unmarried persons as of that date.

The Board notes that the appellant's notice of disagreement 
and subsequent submissions of lay statements seem to imply 
that a common law marriage existed between the veteran and 
the appellant after the date of the divorce in 1993.  

Pursuant to 38 C.F.R. § 3.1(j), the validity of the marriage 
is to be determined by applying the law of the place where 
the parties resided at the time of marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued.  The discussion above makes it clear that 
the marriage between the appellant and the veteran terminated 
on October 13, 1993 pursuant to California law and that they 
were considered to be unmarried after that date.

The evidence submitted by the appellant indicates that the 
actions which give rise to her claim of common law marriage 
took place in Florida, not California.   The Board has 
therefore reviewed Florida law with respect to common law 
marriages.   Florida does recognize common law marriages 
entered into after January 1, 1968. FLA. STAT. ch. 
741.211(1997).  Therefore, the appellant's claim that she had 
a valid common law marriage is without merit.

The Board also notes that in her January 1995 substantive 
appeal, the appellant requested apportionment of the 
veteran's VA benefits from December 25, 1985 through October 
13, 1993, the dates of her valid marriage to the veteran.  
However, veterans benefits will not be apportioned until the 
estranged spouse of a veteran files a claim for an 
apportioned share.  38 C.F.R. § 3.458(g) (1998).  As the 
appellant did not file a claim until July 1995, she is not 
entitled to an apportionment  prior to that time.

In summary, the law and regulations pertaining to 
apportionment of VA benefits clearly indicate that benefits 
can only be apportioned to the veteran's spouse.  Given the 
1993 judgment of dissolution, the appellant is no longer the 
veteran's "spouse" under the provisions of 38 U.S.C.A. § 
101(31) and 38 C.F.R. § 3.50.  Accordingly, the appellant's 
claim of entitlement to apportionment of the veteran's VA 
benefits must be denied as a matter of law.

The United States Court of Veterans Appeals has stated that 
in a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The claim for an apportionment of the veteran's VA pension 
benefits is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

